Third District Court of Appeal
                               State of Florida

                         Opinion filed November 5, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-722
                         Lower Tribunal No. 12-40331
                             ________________


                    Giannina Giusti and Justin Lewis,
                                   Appellants,

                                        vs.

               Wyndham Hotels and Resorts, LLC, etc.,
                                    Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Rosa I.
Rodriguez, Judge.

    Wadsworth Huott and Christopher W. Wadsworth and Isha Kochhar and
Raymond R. Dieppa, for appellants.

     Cole, Scott & Kissane and Scott A. Cole and Kathryn L. Smith; Foley &
Lardner and Mary L. Smith, for appellee.


Before SHEPHERD, C.J., and SUAREZ and ROTHENBERG, JJ.

      PER CURIAM.

      Based on the facts of this case, we find that the trial court did not abuse

its
discretion in denying the Motion to Continue nor in granting the Motion for

Summary Judgment.

     Affirmed.




                                    2